Exhibit 99.1 N e w sR e l e a s e Chesapeake Energy Corporation P. O. Box 18496 Oklahoma City, OK73154 FOR IMMEDIATE RELEASE SEPTEMBER 4, 2007 CONTACTS: JEFFREY L. MOBLEY, CFA SENIOR VICE PRESIDENT – INVESTOR RELATIONS AND RESEARCH (405) 767-4763 MARC ROWLAND EXECUTIVE VICE PRESIDENT AND CHIEF FINANCIAL OFFICER (405) 879-9232 CHESAPEAKE ANNOUNCES 2008-2, PROVIDES INITIAL 2009 PRODUCTION AND BUDGET FORECASTS, INITIATES PROCESS TO SELL CERTAIN PRODUCING ASSETS AND ANNOUNCES PLAN TO FORM PRIVATE MLP FOR COMPANY’S MIDSTREAM GAS ASSETS Company Curtails September 2007 Natural Gas Production and Decreases Drilling Activity in Response to Lower Natural Gas Prices; However, Reaffirms Previous Production Guidance for Full-Years 2007 and 2008 OKLAHOMA CITY, OKLAHOMA, SEPTEMBER 4, 2007 – Chesapeake Energy Corporation (NYSE:CHK) today announced an enhanced financial plan for 2008-2009 and its initial production and budget forecasts for 2009.Key elements of the financial plan include taking advantage of the favorable master limited partnership (MLP) and financial markets that exist for low decline-rate producing natural gas assets and for midstream gas assets in order to capture latent balance sheet value and to fully fund its planned capital expenditures. During the next four months, the company anticipates completing its first two transactions associated with the new plan.For the first transaction, Chesapeake has retained Jefferies Randall & Dewey to assist in selling a non-operated minority interest in certain Chesapeake-operated producing assets in Kentucky and West Virginia representing approximately 145 bcfe of proved reserves and 30 mmcfe net per day of production, or approximately 1.5% of the company’s current proved reserves and net production.Chesapeake believes these assets will be attractive to both the MLP and financial markets due to the low-risk, long reserve-life and low decline-rate profiles of the properties.The company intends to retain drilling rights on the properties below currently producing intervals and outside of existing producing wellbores.Chesapeake expects to receive proceeds of approximately $550 million from the Appalachian asset sale, which is anticipated to close by year-end 2007.Additionally, Chesapeake plans to pursue the sale of four similar packages of mature properties approximately every six months in 2008 and 2009 for further proceeds of approximately $2 billion. For the second transaction, Chesapeake has retained UBS Investment Bank to assist in forming a private MLP or an alternative financial structure to own a non-operating majority interest in its midstream natural gas assets, which consist primarily of gas gathering systems and processing assets.These assets, which are expected to grow substantially in future years, currently generate annualized cash flow from operating activities of approximately $100 million. The company believes this transaction will be valued in excess of $1 billion. As a result of these planned transactions during the next nine quarters, Chesapeake believes the MLP and financial markets will allow it to monetize approximately $3.5 billion of assets that, in management's opinion, are not adequately reflected in Chesapeake’s current market valuation. Chesapeake Elects to Curtail Production and Defer Drilling Activity in Response to Lower Natural Gas Prices; However, Reaffirms Previous Production Growth Forecasts for 2007 and 2008 and Projects Further Production Growth in 2009 In response to currently low natural gas prices, Chesapeake has elected to temporarily reduce its gross daily natural gas production by approximately 200 million cubic feet (mmcf) through a combination of production curtailments and deferred pipeline hook-ups.This production reduction will amount to roughly 125 mmcf per day net to Chesapeake, or about 6% of the company’s current net production, and will be focused in the Fort Worth Barnett Shale, South Texas, Deep Haley and the Anadarko Basin areas where many of the company’s most prolific wells are located.Similar to its voluntary natural gas production curtailments in October 2006, the company plans to continue monitoring the natural gas markets and adjust production rates accordingly as market conditions dictate. Chesapeake has also elected to reduce its operated drilling rig count from current levels of 155-160 rigs to 140-145 rigs by the end of 2007.This reduction in drilling activity will lower the company’s previously budgeted capital expenditures by approximately 10% in each of 2008 and 2009, or a combined $1 billion. However, because Chesapeake’s production growth during most of 2007 has exceeded internal projections, the company expects to meet its previously released production guidance of August 2, 2007, which projected an 18-22% production increase for the full-year 2007 and a 14-18% production increase for full-year 2008, despite the asset sales, production curtailments and reduced drilling activity described above.Further, the company’s initial projection for 2009 production growth is 12-16%. 2 The company’s updated forecasts for 2007, 2008 and 2009 are attached to this release in an Outlook dated September 4, 2007, labeled as Schedule “A,” which begins on page 6.This Outlook has been changed from the Outlook dated August 2, 2007, (attached as Schedule “B,” which begins on page 10) to reflect various updated information. Management Comments Aubrey K. McClendon, Chesapeake’s Chief Executive Officer, commented, “Our announcement addresses two important topics in our industry today: low natural gas prices and attractive asset values for sellers of natural gas assets into the MLP and financial markets.First, we believe that current low natural gas prices are temporary and result from a modest oversupply of natural gas in the U.S.This oversupply has largely been caused by two consecutive mild winters in the U.S., increases in imports of liquefied natural gas resulting from an exceptionally warm European winter last season and increased production from domestic producers through higher drilling activity levels. Chesapeake has been the leading contributor to these domestic natural gas production increases.Over the past year, the U.S. rig count has increased by approximately 70 rigs to around 1,800 rigs while Chesapeake’s operated rig count has increased by approximately 50 rigs, representing about 70% of the nation’s overall increase in drilling activity.As a consequence of Chesapeake’s drilling success, the company’s gross natural gas production has grown by approximately 550 mmcf per day during the past year, accounting for approximately 50% of the total increase in U.S. natural gas production while using only about 9% of the nation’s rigs. To protect the company’s long-term shareholder value, we believe Chesapeake needs to respond to the current oversupply of natural gas and defer natural gas production and drilling activity until natural gas supply and demand come into better balance.We will continue monitoring the natural gas markets and adjust our production volumes and drilling activity as market conditions dictate. We would also like to highlight Chesapeake’s proactive approach to revenue management.So far this year, we have realized approximately $630 million in gains from our natural gas hedges and, as of the middle of last week, the mark-to-market gain on our remaining 2007 through 2009 natural gas hedges was approximately $1.5 billion.We have hedged approximately 60% of our 2007 second half natural gas production through swaps at a weighted average price of $8.47 per mcf, approximately 70% of our 2008 natural gas production at an average price of $9.18 per mcf and approximately 27% of our 2009 natural gas production at an average price of $8.98 per mcf.Additionally, we have hedged approximately 12% of our 2007 second half natural gas production through collars at a weighted average floor of $6.94 per mcf, approximately 4% of our 2008 natural gas production at a weighted average floor of $7.41 per mcf and approximately 2% of our 2009 natural gas production at a weighted average floor of $7.50 per mcf.The swap amounts above include certain knockout swaps that may or may not be effective hedges at contract settlement dates depending on future natural gas prices. 3 Secondly, we are excited to announce our enhanced financial plan for 2008-2009.This plan will enable us to realize approximately $3.5 billion in cash from the MLP and financial markets for assets that we believe are not adequately reflected in the company’s current market valuation.Furthermore, we have lowered our planned total capital expenditures for 2008 and 2009 by approximately $1 billion.In combination with the $3.5 billion in planned asset monetizations, we believe that our shareholders and debtholders will be pleased that Chesapeake will be cash self-sufficient for the foreseeable future and yet can still meet its previously announced production and reserve growth forecasts.Importantly, we believe that by year-end 2009, the company's production will be nearly 40% higher than at June 30, 2007, and its proved reserves will be nearly 30% higher.We believe the market will recognize the substantial value creation potential of this enhanced financial plan”. Conference Call Information A conference call to discuss this release has been scheduled for Wednesday morning, September 5, 2007, at 9:00 a.m. EDT.The telephone number to access the conference call is 913-312-1271 and the confirmation code is 1929342.We encourage those who would like to participate in the call to dial the access number between 8:50 and 8:55 a.m. EDT.For those unable to participate in the conference call, a replay will be available for audio playback from noon EDT, September 5, 2007, through midnight EDT on September 19, 2007.The number to access the conference call replay is 719-457-0820 and the passcode for the replay is 1929342.The conference call will also be webcast live on the Internet and can be accessed by going to Chesapeake’s website at www.chkenergy.com and selecting the “News & Events” section.The webcast of the conference call will be available on our website for one year. This press release and the accompanying Outlooks include “forward-looking statements” within the meaning of Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934. Forward-looking statements give our current expectations or forecasts of future events. They include estimates of oil and natural gas reserves, expected oil and natural gas production and future expenses, projections of future oil and natural gas prices, planned capital expenditures for drilling, leasehold acquisitions and seismic data, and statements concerning anticipated cash flow and liquidity, business strategy and other plans and objectives for future operations. Disclosures concerning the fair value of derivative contracts and their estimated contribution to our future results of operations are based upon market information as of a specific date. These market prices are subject to significant volatility. We caution you not to place undue reliance on our forward-looking statements, which speak only as of the date of this press release, and we undertake no obligation to update this information. Factors that could cause actual results to differ materially from expected results are described in “Risks Related to our Business” under “Risk Factors” in the prospectus supplement we filed with the Securities and Exchange Commission on August 9, 2007.These risk factors include the volatility of oil and natural gas prices; the limitations our level of indebtedness may have on our financial flexibility; our ability to compete effectively against strong independent oil and natural gas companies and majors; the availability of capital on an economic basis to fund reserve replacement costs; our ability to replace reserves and sustain production; uncertainties inherent in estimating quantities of oil and natural gas reserves and projecting future rates of production and the amount and timing of development expenditures; uncertainties in evaluating oil and natural gas reserves of acquired properties and associated potential liabilities; our ability to effectively consolidate and integrate acquired properties and operations; unsuccessful exploration and development drilling; declines in the values of our oil and natural gas properties resulting in ceiling test write-downs; lower prices realized on oil and natural gas sales and collateral required to secure hedging liabilities resulting from our commodity price risk management activities; the negative impact lower oil and natural gas prices could have on our ability to borrow; drilling and operating risks, including potential environmental liabilities; production interruptions that could adversely affect our cash flow; and pending or future litigation. 4 Our production forecasts are dependent upon many assumptions, including estimates of production decline rates from existing wells and the outcome of future drilling activity.Although we believe the expectations and forecasts reflected in these and other forward-looking statements are reasonable, we can give no assurance they will prove to have been correct. They can be affected by inaccurate assumptions or by known or unknown risks and uncertainties. Chesapeake Energy Corporation is the largest independent producer and third-largest overall producer of natural gas in the United States.Headquartered in Oklahoma City, the company’s operations are focused on exploratory and developmental drilling and corporate and property acquisitions in the Mid-Continent, Fort Worth Barnett Shale, Fayetteville Shale, Permian Basin, Delaware Basin, South Texas, Texas Gulf Coast, Ark-La-Tex and Appalachian Basin regions of the United States. 5 SCHEDULE “A” CHESAPEAKE’S OUTLOOK AS OF SEPTEMBER 4, 2007 Quarters Ending September 30, 2007 and December 31, 2007; Years Ending December 31, 2007, 2008 and 2009. We have adopted a policy of periodically providing guidance on certain factors that affect our future financial performance.As of September 4, 2007, we are using the following key assumptions in our projections for the third quarter of 2007, the fourth quarter of 2007 and the full-years 2007, 2008 and 2009. The primary changes from our August 2, 2007 Outlook are in italicized bold and are explained as follows: 1) We are increasing our prior production guidance for the quarter ending September 30, 2007; 2) Guidance for the quarter ending December 31, 2007 has been provided for the first time; 3) Guidance for the year ending December 31, 2009 has been provided for the first time; 4) Production assumptions have been updated, including assumed assets sales with production losses of 30 mmcf/d in 2007 and 60 mmcf/d in 2008 and 2009; 5) Certain cost assumptions have been updated; 6) Projected effects of changes in our hedging positions have been updated; and 7) Budgeted capital expenditure assumptions have been updated. Quarter Ending 9/30/2007 Quarter Ending 12/31/2007 Year Ending 12/31/2007 Year Ending 12/31/2008 Year Ending 12/31/2009 Estimated Production Oil – mbbls 2,500 2,500 9,500 10,800 11,300 Natural gas – bcf 165.5 – 167.5 171.5 – 173.5 632 – 640 729.5 – 739.5 830 – 840 Natural gas equivalent – bcfe 180.5 – 182.5 186.5 – 188.5 688 – 698 794.5 – 804.5 898 – 908 Daily natural gas equivalent midpoint – in mmcfe 1,975 2,040 1,900 2,185 2,475 NYMEX Prices (a) (for calculation of realized hedging effects only): Oil - $/bbl $69.72 $67.50 $65.10 $67.50 $67.50 Natural gas - $/mcf $6.17 $7.50 $7.00 $7.50 $7.50 Estimated Realized Hedging Effects (based on assumed NYMEX prices above): Oil - $/bbl $2.07 $3.50 $4.64 $4.66 $4.04 Natural gas - $/mcf $1.81 $1.85 $1.92 $1.53 $0.56 Estimated Differentials to NYMEX Prices: Oil - $/bbl 7–9% 7–9% 7–9% 7–9% 7–9% Natural gas - $/mcf 10–14% 10–14% 10–14% 10–14% 10–14% Operating Costs per Mcfe of Projected Production: Production expense $0.90 – 1.00 $0.90 – 1.00 $0.90 – 1.00 $0.90 – 1.00 $0.90 – 1.00 Production taxes (generally 5.5% of O&G revenues) (b) $0.35 – 0.40 $0.35 – 0.40 $0.35 – 0.40 $0.35 – 0.40 $0.35 – 0.40 General and administrative $0.25 – 0.30 $0.25 – 0.30 $0.25 – 0.30 $0.25 – 0.30 $0.25 – 0.30 Stock-based compensation (non-cash) $0.09 – 0.11 $0.08 – 0.10 $0.08 – 0.10 $0.10 – 0.12 $0.10 – 0.12 DD&A of oil and natural gas assets $2.55 – 2.65 $2.60 – 2.70 $2.50 – 2.70 $2.50 – 2.70 $2.50 – 2.70 Depreciation of other assets $0.24 – 0.28 $0.20 – 0.25 $0.24 – 0.28 $0.24 – 0.28 $0.24 – 0.28 Interest expense(c) $0.55 – 0.60 $0.55 – 0.60 $0.55 – 0.60 $0.55 – 0.60 $0.55 – 0.60 Other Income per Mcfe: Oil and natural gas marketing income $0.08 – 0.10 $0.08 – 0.10 $0.08 – 0.10 $0.02 – 0.04 $0.02 – 0.04 Service operations income $0.06 – 0.08 $0.04 – 0.06 $0.05 – 0.07 $0.05 – 0.07 $0.05 – 0.07 Book Tax Rate (≈ 97%deferred) 38% 38% 38% 38% 38% Equivalent Shares Outstanding – in millions: Basic 454 454 453 458 463 Diluted 520 520 519 524 529 Budgeted Capital Expenditures – in millions: Drilling $1,050 – 1,150 $1,000 – 1,100 $4,250 – 4,450 $4,000 – 4,200 $4,000 – 4,200 Leasehold acquisition costs $100 – 200 $100 – 200 $600 – 800 $500 – 600 $500 – 600 Geological and geophysical costs $50
